                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JONATHAN TORREY DUNCAN,                  )
                                         )
                    Plaintiff,           )
                                         )
             v.                          )             1:19-CV-353
                                         )
WILLIAM T. SCHATZMAN, et al.,            )
                                         )
                    Defendants.          )

                                 ORDER AND JUDGMENT

      The Recommendation of the United States Magistrate Judge was filed in

accordance with 28 U.S.C. § 636(b) and the Clerk served the Recommendation on the

parties. No objections were filed. After consideration of the record, the Court hereby

adopts the Magistrate Judge’s Recommendation at Doc. 138.

      It is ORDERED AND ADJUDGED that the plaintiff’s motion for leave to amend

the complaint, Doc. 124, is DENIED.

      This the 13th day of May, 2021.




                                   _________________________________
                                    UNITED STATES DISTRICT JUDGE




     Case 1:19-cv-00353-CCE-JLW Document 146 Filed 05/13/21 Page 1 of 1
